DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on December 30, 2020.  Claims 27-50 are currently pending, wherein of the pending claims, claims 37-50 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 30, 2020 is acknowledged.
Claims 37-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 30, 32, and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arick (US 5681323).
Concerning claim 27, the Arick prior art reference teaches a surgical device (Figure 1; 10) comprising: a trocar (Figure 1; 12); a cannula releasably mounted on the trocar (Figure 1; 26), the cannula including a hub and having a central opening through which the trocar extends (Figure 1; 26, hub may be defined as the proximal end of the cannula); a propulsion system connected to the trocar and operable to drive the trocar axially in a forward direction away from a proximal end of the surgical device (Figure 1; 18); and a collar connected to the propulsion system (Figure 1; 20) and operable to remove the cannula from the trocar after the propulsion system is activated (Figure 4; 20, pushes the trocar and cannula forward, therein deploying the cannula, therein making it operable to remove the cannula from the trocar by nature of deploying it within the operative area).
Concerning claim 28, the Arick reference teaches the surgical device as set forth in claim 27, wherein the collar is connected to the propulsion system by a latch (Figure 1; 2; 36), wherein the latch disengages the collar when the propulsion system is activated (Figure 3; 36).
Concerning claim 30, the Arick reference teaches the surgical device as set forth in claim 27, wherein the collar is connected to the propulsion system by a spring that biases the collar away from the propulsion system and into engagement with the cannula (Figure 1; 14).
Concerning claim 32, the Arick reference teaches the surgical device as set forth in claim 27, wherein the collar is positioned on the trocar adjacent a proximal end of the cannula (Figure 1; 20).
Concerning claim 34, the Arick reference teaches the surgical device as set forth in claim 27, wherein the propulsion system includes a piston (Figure 1; 22) moveable between a first, retracted position (Figure 2; 22) and a second, extended position upon activation of the propulsion system, wherein the trocar is fixed to the piston (Figure 3; 22).
Concerning claims 35 and 36, the Arick reference teaches the surgical device as set forth in claim 27, further comprising an activation device operatively connected to the propulsions system and operable to activate the propulsions system in response to a user input, wherein the activation device includes a trigger extending radially outward from a handle of the surgical device (Figure 1; 16).
Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanlon et al. (US 2014/0180013, hereinafter Hanlon).
Concerning claim 27, the Hanlon prior art reference teaches a surgical device (Figure 1; 100) comprising: a trocar (Figure 1; 112); a cannula releasably mounted on the trocar (Figure 1; tube pushes cannula forward on trocar, therein allowing it to be removed from the trocar).
Concerning claims 28 and 29, the Chen reference teaches the surgical device as set forth in claim 28, wherein the collar is connected to the propulsion system by a latch (Figure 3; 180), and wherein the latch disengages the collar when the propulsion system is activated, wherein the surgical device further includes a positioning member disposed at a distal end of the surgical device (Figure 3; 116), the positioning member including a tapered proximal surface configured to engage the latch and cause the latch to deflect radially outward when the propulsion system is activated (Figure 3; 170).
Claim(s) 27, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (US 3888258).
Concerning claim 27, the Akiyama prior art reference teaches a surgical device (Figure 2; 21) comprising: a trocar (Figure 3; 28); a cannula releasably mounted on the trocar (Figure 5A; 11), the cannula including a hub and having a central opening through which the trocar extends (Figure 5A; 27a), a propulsion system connected to the trocar and operable to drive the trocar axially in a forward direction away form a proximal end of the surgical device (Figure 3; 31); and a collar connected to the propulsion system and operable to remove the cannula from the trocar after the propulsion system is activated (Figure 5E; 27).
Concerning claims 30 and 31, the Akiyama reference teaches the surficial device as set forth in claim 27, wherein the collar is connected to the propulsion system by a spring that biases .
Claim(s) 27 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simaan et al. (US 2010/0331858, hereinafter Simaan).
Concerning claim 27, the Simaan et al. prior art reference teaches a surgical device (Figure 2A; 125), comprising: a trocar (Figure 6B; 635); a cannula releasably mounted on the trocar (Figure 6B; 640), the cannula including a hub and having a central opening through which the trocar extends (Figure 6B; 640, hub may be defined as the proximal end of the cannula); a propulsion system connected to the trocar and operable to drive the trocar axially in a forward direction from a proximal end of the surgical device (Figure 5B; 510); and a collar connected to the propulsion system and operable to remove the cannula from the trocar after the propulsion system is activated (Figure 6B; 630).
Concerning claim 33, the Simaan reference teaches the surgical device as set forth in claim 27, wherein the collar defines an opening sized to receive the trocar therein, wherein the trocar is freely movable through the opening (Figure 6B; 630, 635).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/14/2021